DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please add the following paragraph prior to existing paragraph [0001] of the Specification (currently amended):
Cross-Reference to Related Applications
This application claims priority to DE 102018107439.5, filed on 3/28/2018.

Claim 1 (currently amended):
A medical instrument, comprising: 
a first fluid line having an end with an edge; 
a second fluid line; 
a cavity in which the end of the first fluid line is arranged, and which is connected to the second fluid line; 

wherein the flexibly movable wall region defines a sealing surface; 
wherein, in a first configuration, the sealing surface of the flexibly movable wall region bears on the edge of the end of the first fluid line and thus closes the end of the first fluid line; and 
wherein, in a second configuration, the sealing surface of the flexibly movable wall region does not bear, or bears only partially, on the edge of the end of the first fluid line, such that the first fluid line and the second fluid line are fluidically connected; 
wherein the sealing surface of the flexibly movable wall region is planar in the first configuration and is curved away from an open end of the first fluid line in the second configuration; and 
wherein the medical instrument further comprises a structure for lifting the flexibly movable wall region of the cavity and a spring or elastic structure surrounding a portion of the structure for lifting the flexibly movable wall region, wherein the structure for lifting the flexible movable wall region is configured to move the sealing surface into one of the first configuration or the second configuration the first configuration or the second configuration 

Claim 8 (currently amended):
The medical instrument according to claim 4, wherein the structure for lifting the flexibly movable wall region includes a lever or a slide or a button or another manually or the button or the another manually actuatable member to the flexibly movable wall region.

REASONS FOR ALLOWANCE
Claims 1-2, 4-15, 17, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the medical instrument as claimed, specifically including the spring or elastic structure surrounding a portion of the structure for lifting the flexibly movable wall region.  The closest prior art is Boehringer et al. (US 5,120,305 A) and Becker et al. (US 2017/0056588 A1).
Boehringer discloses a medical instrument (see Fig. 3), comprising: a first fluid line (24) having an end with an edge (37); a second fluid line (124); a cavity in which the end of the first fluid line is arranged (see Fig. 3, wherein the cavity is shown as the space for fluidic communication between 124 and 24), and which is connected to the second fluid line (124); wherein a wall region (25) of the cavity is designed to be flexibly movable; wherein the flexibly movable wall region (25) defines a sealing surface (note: flexibly movable wall region 25 is disclosed as the structure which allows movement between different valving (i.e. sealing) positions (i.e. the first and second configurations), therefore the surface of 25 itself “defines a sealing surface” as claimed, see col. 4 lines 3-6); wherein, in a first configuration (not shown, actuator 26 is positioned around a portion of the structure for lifting (26, 27, 28, and 29) the flexibly movable wall region (25) (note: spring 19 is positioned around a portion of actuator/button 26/27 and around a portion of post 29), wherein the structure for lifting the flexibly movable wall region (25) is configured to move the sealing surface (surface of 25) into one of the first (not shown, actuator 26 is depressed until diaphragm 25 is seated against edge 37, col. 4 lines 28-38) and second configurations (see Fig. 3), and a restoring force of the spring or elastic structure (19) is surrounding a portion of the structure for lifting the flexibly movable wall region (note: Merriam-Webster’s online dictionary defines “surround” as “to enclose on all sides”).  Spring 19 of Boehringer does not surround or enclose on all sides a portion of the structure for lifting the flexibly movable wall region.
Becker discloses a medical instrument (see Figs. 5A-B), comprising: a first fluid line (103, not explicitly shown in Figs. 5A-B, see Figs. 4A-D for example) having an end with an edge (107); a second fluid line (102, not explicitly shown in Figs. 5A-B, see Figs. 4A-D for example); a cavity (space for fluidic communication between first and second fluid lines, see for example Figs. 4A-D) in which the end (107) of the first fluid line (103) is arranged, and which is connected to the second fluid line (102); wherein a wall region (113) of the cavity is designed to be flexibly movable (see par. [0055]); wherein the flexibly movable wall region (113) defines a sealing surface (note: the surface of the flexibly movable wall region 113 presses against the edge of the end 107 of the first fluid line 103 in the first configuration and thus forms a “sealing surface” itself); wherein, in a first configuration (see Fig. 5A), the sealing surface (surface of 113) of the flexibly movable wall region (113) bears on the edge (107) of the end of the first fluid line (103) positioned around a portion of the structure for lifting (11, 13, 130) the flexibly movable wall region (113), wherein the structure for lifting (11, 13, 130) the flexibly movable wall region (113) is configured to move the sealing surface (surface of 113) into one of the first (see Fig. 5A) and second (see Fig. 5B) configurations (see par. [0067]-[0069]), and a restoring force of the spring or other elastic structure (14) is configured to move the sealing surface (surface of 113) into the other of the first (see Fig. 5A) and second (see Fig. 5B) configurations (see par. [0067]-[0069]).  However, Becker fails to disclose the spring or elastic structure surrounding a portion of the structure for lifting the flexibly 
Additionally, it would not have been obvious to further modify either of the medical instruments of Boehringer or Becker to include that the spring or elastic structure surrounds a portion of the structure for lifting the flexibly movable wall region because it would require substantial redesign of the instruments.
Claims 2, 4-15, 17, and 20-21 are allowed by virtue of their dependency on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783